Case 1:17-cr-00027-JPJ-PMS Document 135 Filed 04/19/19 Page 1 of 2 Pageid#: 318




                       IN THE UNITED STATE DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION


    UNITED STATES OF AMERICA                     )
         PLAINTIFF                               )
                                                 )
    v.                                           ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                 )
    JOEL A. SMITHERS                             )
         DEFENDANT                               )

                          MOTION TO WITHDRAW AS COUNSEL


             Comes Now Don M. Williams Jr., counsel for the Defendant, and moves this

    Honorable Court to allow him to withdraw as counsel of record for the Defendant, Joel

    A. Smithers. Dr. Joel A. Smithers has asked counsel to file this motion and counsel

    concurs in the motion. Irreconcilable differences have arisen between the parties at this

    point.

             Wherefore, the Defendant, Joel A. Smithers and his Counsel, Don M. Williams

    Jr., ask that Don M. Williams Jr. be withdrawn as counsel for the Defendant and the

    Defendant be appointed new counsel and the trial rescheduled.

                                                 RESPECTUFLLY SUBMITTED

                                                 JOEL A. SMITHERS

                                                 BY COUNSEL


    BY: /s/Don M. Williams, Jr.
    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
Case 1:17-cr-00027-JPJ-PMS Document 135 Filed 04/19/19 Page 2 of 2 Pageid#: 319



    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 19th day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                          /s/ Don M. Williams, Jr.

                                          DON M. WILLIAMS, JR.
